United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3761
                       ___________________________

                                Houmam Kouaici,

                            lllllllllllllllllllllPetitioner,

                                          v.

        Jefferson B. Sessions, III, Attorney General of the United States,

                           lllllllllllllllllllllRespondent.
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                             Submitted: July 6, 2017
                              Filed: July 11, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Moroccan citizen Houmam Kouaici petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge who denied him asylum and withholding of removal. This court
lacks jurisdiction to review the agency’s determination that Kouaici’s asylum
application was untimely filed. See Cambara-Cambara v. Lynch, 837 F.3d 822, 825
(8th Cir. 2016). We conclude that substantial evidence supports the agency’s denial
of withholding of removal on the ground that Kouaici failed to establish that he
would be subject to future persecution in Morocco based on a protected ground. See
Fesehaye v. Holder, 607 F.3d 523, 526 (8th Cir. 2010). The petition is therefore
denied. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-